UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RUDY ALBERTO
MARROQUIN-MARROQUIN,
Petitioner,

v.                                                                   No. 98-1100

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-115-327)

Submitted: June 16, 1998

Decided: June 30, 1998

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mark S. Loria, LAW OFFICES OF VALERA & ASSOCIATES,
Falls Church, Virginia, for Petitioner. Frank W. Hunger, Assistant
Attorney General, David V. Bernal, Assistant Director, Mary Jane
Candaux, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rudy Alberto Marroquin-Marroquin (Marroquin) is a native and
citizen of Guatemala living in this country. He petitions for review of
a final order of the Board of Immigration Appeals (BIA) denying his
application for asylum and withholding of deportation. Because sub-
stantial evidence supports the BIA's decision, we affirm.

The Immigration and Nationality Act (INA) authorizes the Attor-
ney General, in her discretion, to confer asylum on any refugee. See
8 U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see also M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc). The "well-founded fear of
persecution" standard contains both a subjective and an objective
component. The objective component requires credible, specific,
direct evidence supporting a reasonable fear that the alien faces perse-
cution. See Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999 (4th Cir. 1992). The standard for withholding of depor-
tation is more stringent than that for granting asylum, and requires an
applicant to demonstrate a "clear probability of persecution." INS v.
Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

We review the BIA's decision for substantial evidence. See
Huaman-Cornelio, 979 F.2d at 999. Accordingly, the decision may be
"reversed only if the evidence presented by [the applicant] was such
that a reasonable factfinder would have to conclude that the requisite
fear of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

In his request for asylum and withholding of deportation, Marro-
quin asserted that he had a well-founded fear of persecution because

                    2
he believes that he will be killed by guerrillas should he return to
Guatemala. Marroquin explains that due to his position as an airline
inspector, his uncle, a guerrilla, told him that he could be of value to
the guerrillas by interfering with weapons shipments. Beginning in
September 1991, Marroquin also received several letters and phone
messages from the guerrillas. These communications attempted to
persuade Marroquin to join the guerrilla movement by threatening his
life. The threats continued for a year and a half despite Marroquin's
resignation from his position and his move to another city. Marroquin
thus decided to leave Guatemala and come to the United States in
March 1993. Since his arrival, he has learned that a friend who
ignored similar threats and remained in Guatemala was killed by the
guerrillas. He thus contends that he has a well-founded fear that
should he return to Guatemala, he will be killed for his refusal to join.

Marroquin's case bears remarkable similarity to Elias-Zacarias. In
Elias-Zacarias, two armed, uniformed guerrillas entered the appli-
cant's home and asked the applicant and his parents to join with them.
When they refused, the guerrillas told them that they would be back,
and that the three should reconsider their refusal. See id. at 479. The
appellate court, reversing the BIA, held that acts of conscription by
a nongovernmental group constitute persecution on account of politi-
cal opinion. Id. at 481.

The Supreme Court disagreed, explaining that to qualify for asy-
lum, the victim's refusal to join the guerrillas must have been based
on the victim's political opinion. Id. at 482. Because Elias-Zacarias
stated he did not join the guerrillas for fear that the government would
retaliate against him and his family, rather than on account of his
political opinion, the Supreme Court reversed the appellate court's
judgment granting asylum.

Marroquin did not disclose his reason for refusing to join the guer-
rillas. Thus, the BIA's conclusion that he did not establish a well-
founded fear of persecution "on account" of a qualifying ground is
supported by substantial evidence. From this determination, it neces-
sarily follows that Marroquin cannot meet the higher standard
imposed for those seeking withholding of deportation. See Huaman-
Cornelio, 979 F.2d at 1000. Accordingly, we affirm the BIA's order.
We dispense with oral argument because the facts and legal conten-

                     3
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    4